Order, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered December 8, 2006, granting the motion of defendants DeLuca, Albin and Klapper for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
Plaintiffs’ expert’s conclusory affidavit in response to defendants’ prima facie showing of entitlement to summary judgment failed to raise a triable issue of fact as to whether decedent was treated by defendants without informed consent (see Public Health Law § 2805-d [1], [3]; Aharonowicz v Huntington Hosp., 22 AD3d 615 [2005]). The affidavit offered no particulars as to how the failure to inform decedent’s health care representative of alleged instances of anaphylactic shock or ventricular fibrillation might have impacted on decedent’s medical treatment and proximately caused her injury (see DeCintio v Lawrence Hosp., 33 AD3d 329 [2006]). Concur—Tom, J.P., Gonzalez, Williams, Moskowitz and Freedman, JJ.